DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/22 has been entered.
 	Claims 1 and 4-16 are pending, wherein claims 7-12 and 15 remain withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-6, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-276039A (cited in IDS filed 1/10/20) in view of JP 04-124229A (cited in IDS filed 5/14/21).
Note that a machine translation of JP 2004-276039A was filed by applicant on 9/30/20.
Regarding claim 1, JP 2004-276039A teaches a method for producing a metal ingot by using an electron-beam melting furnace (paragraph [0001], [0009]) having an electron gun (30) capable of controlling a radiation position of an electron beam (paragraph [0013], scan of the electron beam from the downstream side turned to the upstream side) and a hearth (10) that accumulates a molten metal of a metal raw material (40), the metal ingot containing 50% by mass or more in total of titanium (paragraph [0018], can be material of high purity, such as titanium sponge), said method comprising:
radiating a first electron beam onto a surface of the molten metal along an irradiation line (fig 2, paragraph [0028], beam pattern may be zigzag, cyclic/annular, or linear), wherein:
among a plurality of side walls of the hearth that accumulate the molten metal of the metal raw material, a first side wall is a side wall provided with a lip portion for causing molten metal in the hearth to flow out into a mold (fig 1-2, first side wall with lip pours into mold 20);
the irradiation line is disposed in a downstream region between an upstream region in which the metal raw material is supplied onto the surface of the molten metal and the first side wall, such that the irradiation line blocks the lip portion, and two end portions of the irradiation line are positioned in a vicinity of any of the plurality of side walls of the hearth (fig 2, see electron beam pattern corresponding to part 11b, paragraph [0020] part 11b preferably arranged as close as possible to the vicinity of the discharge port to trap HDIs (thus blocking the lip portion), paragraph [0015], pattern can be inclined with respect to flow direction by one set of an electron gun, paragraph [0028], can be zigzag or straight line, note that the end portions of the zigzag beam forming part 11b (or end portions of the alternative straight line beams for forming 11b) are positioned in a vicinity of the side walls of the hearth);
a radiation position of the first electron beam runs between the two end portions of the irradiation line (fig 2, note end portions of zigzag (or straight line) beam forming 11b, beam scans in said pattern thus running between the end portions),
the radiation of the first electron beam along the irradiation line increases a surface temperature of the molten metal at the irradiation line above an average surface temperature of the entire surface of the molten metal in the hearth (paragraph [0029-0030], degree of superheat over the mean temperature of the hearth pool), and forms, in an outer layer of the molten metal, a molten metal flow toward upstream that is a direction toward an opposite side to the first side wall from the irradiation line (paragraph [0014], LDI floating on the molten metal surface put back to the upstream side of molten metal flow as a result of the scanning of the electron beam in the reverse direction), wherein radiation conditions are set such that the molten metal flow can be formed and constantly maintained (paragraph [0015], molten metal temperature in the hearth is maintained, paragraph [0016], setting the temperature of the guard zone to be 50-150° higher than the mean hearth temperature, paragraph [0024] raising temperature to form said guard zones and maintaining the guard zone shape, note that a molten metal flow toward the upstream is an inherent result from the temperature of the molten metal at the irradiation line being above an average surface temperature of the entire surface of the molten metal, as molten metal will flow from a higher temperature region toward a lower temperature region (Marangoni effect, see applicant’s specification, paragraph [0062]).
JP 2004-276039A is quiet as to whether the irradiation line on the surface of the molten metal is repeatedly scanned.
	However, as JP 2004-276039 A teaches of efficiently maintaining the temperature of the hearth (paragraph [0015]), and setting and maintaining the temperature of the guard zone to be higher than the average surface temperature (paragraph [0016], [0024]), it would have been obvious to repeatedly scan the irradiation line of the surface of the molten metal, in order to maintain the desired temperatures of said guard zone portions throughout the continuous melting and pouring operation.
JP 2004-276039A teaches the two end portions of the irradiation line are positioned in a vicinity of the first side wall (fig 2, see electron beam pattern corresponding to part 11b, paragraph [0015], pattern can be inclined with respect to flow direction by one set of an electron gun, paragraph [0028], can be zigzag or straight line), but is quiet to the two end portions of the irradiation line are positioned at an inside face of any side walls of the hearth or in a region in which a separation distance from an inside face of any of the plurality of side walls of the hearth is 5 mm or less.
JP 04-124229A teaches electron beam melting of titanium (p.1 lines 13-14) where an electron beam irradiation line 7 is spaced less than 50 mm from the side walls of the hearth (4) (lines 88-95).  As a result, the surface temperature in the hearth can be made uniform, and that the temperature measurement at the central portion of the molten pool can be considered as an average value of the surface temperature of the molten pool (lines 88-95).
In view of the teachings of JP 04-124229A, it would have been obvious to position a portion of the irradiation pattern of JP 2004-276039A to be less than 50 mm from the side wall of the hearth, so as to form a uniform average surface temperature in the irradiated portion, and that the guard zone (11b) can extend to the side walls and prevent HDIs from flowing around the guard zone.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05(I).

Regarding claim 4, JP 2004-276039A teaches the molten metal flow is a flow from the irradiation line that arrives at a side wall that extends substantially perpendicularly toward the upstream from the first side wall among the side walls of the hearth (inherent result from the temperature of the molten metal at the irradiation line being above an average surface temperature of the entire surface of the molten metal, and the position of the irradiation line being inclined, as molten metal will flow from a higher temperature region toward a lower temperature region (Marangoni effect, see applicant’s specification, paragraph [0062]), MPEP 2112(I), "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)).

Regarding claims 5-6, JP 2004-276039A is quiet to the irradiation line has a convex shape that projects from the lip portion side toward the upstream (claim 5), and that the irradiation line is in a V-shape, or a circular arc shape having a diameter that is equal to or larger than an opening width of the lip portion (claim 6).
	However, JP 2004-276039A shows in figure 2 irradiation lines having a zigzag pattern projecting from the lip portion side toward the upstream (fig 2) and that the length of the lines are larger than the opening width of the lip portion (fig 2).  JP 2004-276039A further teaches that it is sufficient to just select a beam pattern suitably according to the kind of raw material, and that various patterns, such as a zigzag or a cyclic/annular form can be used for the guard zone (paragraph [0028]).
It would have been obvious to one of ordinary skill in the art to form the irradiation line as a circular arc shape projecting from the lip portion toward the upstream, as JP 2004-276039A suggests various patterns can be used including cyclic/annular forms, and that the courts have held that changes in shape have been held obvious absent persuasive evidence that the particular configuration was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04(IV)(B).

Regarding claim 13, JP 2004-276039A teaches a plurality of the first electron beams are radiated along the irradiation line using a plurality of electron guns (paragraph [0015], using two sets of electron guns as an aspect for which an electron beam is scanned in bi-directionalities with a molten metal flow), but is quiet to the radiation paths of the first electron beams intersect or overlap on the surface of the molten metal.
	However, JP 2004-276039A shows an irradiation line having a zigzag pattern (fig 2, paragraph [0028]), which can be considered as having two directions (inclined to the right, and inclined to the left).  It would have been obvious to one of ordinary skill in the art to use the two sets of electron guns for the zigzag pattern as an alternative to one gun, thereby intersecting the paths, as JP 2004-276039A recognizes that the same effect can be achieved whether using one or two electron guns (paragraph [0015]). 

Regarding claim 16, JP 2004-276039A teaches the metal raw material contains 50% by mass or more of a titanium element (paragraph [0018], can be material of high purity such as titanium sponge).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-276039A as modified by JP 04-124229A as applied to claim 1 above, and further in view of Entrekin (US 4,838,340, cited in IDS filed 5/14/21).
Regarding claim 14, JP 2004-276039A teaches the hearth comprises one refining hearth only (hearth 10) and the metal raw material is melted at a raw material supplying portion (position where raw material 40 is supplied in the hearth), the metal raw material in the molten metal is refined within the refining hearth (electron beam refining), but is quiet to the melted metal raw material being caused to drip from the raw material supplying portion onto a position on the supply line of the molten metal in the hearth.
Entrekin et al teaches continuous casting of fine-grain ingots by supplying molten metal to a mold (abstract), where the apparatus includes a cold hearth containing a pool of molten metal and energy input devices such as electron beam guns or plasma torches for melting the material in the hearth and maintaining the temperature of the molten material in the hearth (abstract).  Entrekin et al teaches at the inlet end of the hearth, a bar 13 of metal alloy to be refined and cast is moved toward the hearth in the usual manner (col 3 lines 50-65) and melted by energy input device 14 to produce a stream of molten material flowing into the hearth (col 4 lines 1-15, fig 1).  Alternatively, the raw material supplied to the hearth may be in particulate form (col 3 lines 60-64).
It would have been obvious to one of ordinary skill in the art to substitute the particulate raw material supply of JP 2004-276039A with a raw material bar which is melted and caused to drip into the hearth, as disclosed in Entrekin et al, as obvious alternatives for performing the same function of supplying the raw material.

Response to Arguments
Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive.
Applicant argues that neither of the references disclose a radiation position of a first electron beam runs between the two end portions of an irradiation line.  Applicant notes that by doing so, the molten metal flow can be formed and constantly maintained.  Applicant notes that by radiating an electron beam along the irradiation line, a high temperature region is formed in the vicinity of the irradiation line, and as a result, a molten metal flow can be forcibly formed from the irradiation line toward upstream.
The examiner disagrees.  Fig 2 of JP 2004-276039A shows a zigzag beam pattern (alternatively, a straight line pattern) forming the guard zone 11b (paragraph [0028]).  The beam thus runs between a first end portion (fig 2, closer to the first side wall having the lip) towards the second end portion (fig 2, end of the zigzag/line pattern for guard zone 11b).  The depth of the guard zone is controlled by adjusting the energy density of the electron beam, such that the temperature of the part 11b is overheated with respect to the average surface temperature (paragraph [0029]).  The raised temperature is set to 50-150° greater than the average temperature (paragraph [0016]), and that said shape of the guard zone is maintained (paragraph [0024]).  Note that as the shape of the guard zone is maintained, the raised temperature (which was raised by adjusting the energy density of the electron beam) must have been maintained.  Since a raised temperature is maintained in the vicinity of the irradiation line, the same result of a molten metal flow formed from the irradiation line toward the upstream, will be formed and constantly maintained.
Applicant argues that JP 2004-276039A discloses scanning the entire surface of the molten metal, having a long total length, and that the surface temperature away from the irradiation position will fall such that a high temperature cannot be maintained.
The examiner disagrees.  JP 2004-276039A discloses setting the temperature of the guard zone to be higher than the average surface temperature to form the guard zone, and maintaining the shape (paragraph [0016], [0024]), thereby suggesting maintaining the temperature.  JP 2004-276039A does not indicate that the temperature of the molten metal cannot be maintained at the guard zone, contrary to applicant’s arguments.  Applicant appears to be arguing that JP’039 cannot perform its intended function.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  MPEP 716.01(c).  MPEP 2145(I).
Applicant argues, that as shown in fig 2 of JP’039, the electron beam is not disposed so as to block the lip portion.  The examiner disagrees.  The electron beam in fig 2, which forms the guard zone 11b, is positioned in the vicinity of the lip portion and would thus perform the function of blocking the lip portion (paragraph [0020] part 11b preferably arranged as close as possible to the vicinity of the discharge port to trap HDIs (thus blocking the lip portion)).
Applicant argues that the end portions of the irradiation line forming guard zone 11b are not 5 mm or less from the side walls of the hearth.  Applicant argues that JP 04-124229A irradiates the inner circumference, and not in the vicinity of the side wall.  Moreover, applicant argues that JP 04-124229A teaches preferably 50 mm or less, which differs by an order of magnitude, thereby teaching away from the claimed invention.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	The combined teachings disclose that it is known to irradiate with an electron beam a distance of 50 mm or less from the side wall of the hearth.  One skilled in the art in light of said teachings, would have found it obvious to modify the end portions of the electron beam pattern of JP 2004-276039A to extend to the side walls, so as to form a guard zone extending to the side walls, thus preventing HDIs from flowing around the guard zone and sufficiently trapping the HDIs.
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).  See MPEP 2141.03(I).
Although applicant argues the disclosure of 50 mm or less is an order of magnitude larger than the claimed 5 mm, the disclosure of 50 mm or less does not teach away from the claimed invention.  The disclosure of “50 mm or less” suggests distances below 50 mm, thus encompassing and trending in the same direction as applicant’s claimed distance.  As discussed above, one skilled in the art would appreciate forming the guard zone to extend to the side walls, to prevent HDIs from flowing around the guard zone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735